DETAILED ACTION
The communication dated 1/5/21 has been entered and fully considered
Claims 1-13 have been amended.  Claims 14-18 are new.  Claims 1-18 are pending.  

Response to Amendment
The amendments to claims do not overcome the 103 rejections of the previous office action.
The 112(b) rejections have been withdrawn in light of the claim amendments.

Response to Arguments
The applicant argues that the ordinary artisan would have recognized that D1 discloses a “transfer molding-machine” and that such a machine only moves to open and close a cavity.
The examiner argues that the rejection is based on the combination of references and the rejection must be taken as a whole. 

The applicant argues that movement between the various components is only for minor adjustments carried out during assembly and all components are expected to remain aligned.
The examiner argues that the claim is directed to an apparatus and an apparatus claim covers what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromu (JPH0872103), hereinafter Hiromu, in view of Leunig (US Patent No. 3,871,806), hereinafter Leunig, and Seta (JPH08164543), hereinafter Seta.
Note: the examiner has provided the English machine translation of Hiromu and Seta.


    PNG
    media_image1.png
    389
    482
    media_image1.png
    Greyscale

Figure A. Annotated figure 2 from JPH0872103.


    PNG
    media_image2.png
    419
    825
    media_image2.png
    Greyscale

Figure B. Annotated figure 3 from JPH0872103.
Regarding claim 1, Hiromu teaches an injection moulding machine (Fig. 1) for producing a multiplicity of different injection mouldings (Fig. 3; 40), the injection moulding machine comprising:
an injection unit (resin molding material can be supplied between center blocks, [0022], Fig. 1; 1d, 3a, 3b) for discharging a plasticized material via at least one first outlet opening (resin supplied to molds through plurality of recessed grooves, [0024], Fig. 3; 31) of the injection unit;
a first injection mould half and a second injection mould half (pair of chase, [0025], Fig. 5; 4a and 4b), 
wherein the first and second injection-mold halves transition between a closed position and an open position as a result of relative motion therebetween along a first motion axis (mold blocks movable toward each other, see annotated figure above, Fig. A; R1, 4a, 4b);
wherein the first injection mould half and the second injection mould half each have a multiplicity of partial cavities (plurality of cavities, [0025], Fig. 5; 40);

wherein, during operation of the injection-molding machine, the first injection mould half is movable relative to the injection unit along a second motion axis, wherein the second motion axis is perpendicular to the first motion axis (capable of moving in the second direction, see annotated figure, Fig. B; R2); and
wherein moving the first and second injection-mold halves along the second motion axis brings at least one first outlet opening of the injection unit into fluid communication with each injection opening of each mold cavity (both openings are capable of being brought into fluid communication, Fig 3; 4b, 3b, 31).
Examiner notes that the phrase “brings at least one first outlet opening of the injection unit into fluid communication with each injection opening of each mould cavity” only requires the injection unit to be capable of being brought into fluid communication with each injection opening of the mold cavities as an apparatus claim covers what a device is, not what a device does.
Hiromu does not teach that both of the mold halves move along the second motion axis.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made both of the mold halves disclosed by Hiromu movable along the second motion axis as disclosed in Leunig. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide a scissors type action that cleanly and completely terminates passage of the molding material, thereby preventing undesirable drool of the material, as suggested by Leunig (Col. 2 lines 66-68 and Col. 3 lines 1-2).
The combination above does not disclose, in the closed position, there is fluid separation between the mould cavities formed by the partial cavities of the first injection mould half and the second injection mould half.
However, Seta teaches individual runners 61 separated from each other with their own holes 61a from the sprue bush 70 ([0015]-[0019], Fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided each individual recessed groove disclosed by Hiromu with an individual hole from the sprue bush as disclosed by Seta in order to reduce the influence of resin shrinkage of the runners and the positioning accuracy of the articles to be molded can be improved, as suggested by Seta ([0019]).

Regarding claim 2, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claim 1 and Hiromu further teaches the injection unit has a plurality of mutually spaced first outlet openings (plurality of recessed grooves, [0024], Fig. 3; 31), wherein mutually adjacent first outlet openings have a first spacing with respect to one another in the direction of the second motion axis (groove outlets spaced in second direction, annotated Fig. B; R2 and 31);
the first injection mould half and the second injection mould half, in the closed position, form a plurality of identically designed mould cavities (plurality of cavities, [0025], Fig. 5; 40) corresponding to the plurality of first outlet openings (mold cavities correspond to the first outlet openings, Fig 3; 40 and 31);
the injection openings of the identically designed mould cavities are spaced apart (cavities in the molds are spaced apart, Fig. 3; 40), wherein successive injection openings of identically designed mould cavities have the first spacing with respect to one another in the direction of the second motion axis (annotated Fig. B; R2 and 40); and
in a predetermined position of the first and second injection mould halves, the plurality of first outlet openings is in fluid communication with all the injection openings of the identically designed mould cavities (both openings are capable of being brought into fluid communication, Fig 3; 4b, 3b, 31).
Regarding claim 3, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claim 1 and Hiromu further teaches the injection unit has at least one second outlet opening (other two outlet openings, Fig. 3; 31);
the second outlet opening is spaced apart from the first outlet opening along a direction oriented perpendicularly to the first motion axis and perpendicularly to the second motion axis (see annotated Fig. B; R3 and 31);
an outlet direction of the plasticized material from the first outlet opening is opposed to an outlet direction of the plasticized material from the second outlet opening (flows in opposite direction with respect to the third direction, annotated Fig. B; R3);
the injection moulding machine has a third injection mould half and a fourth injection mould half (third and fourth chase blocks, [0025], Fig. 2; 4a and 4b);
the third injection mould half and/or the fourth injection mould half is/are movable towards one another in the direction of a closed position and away from one another in the direction of an open position along the first motion axis (mold blocks movable toward each other, see annotated figure above, Fig. A; R1, 4a, 4b);
the third injection mould half and the fourth injection mould half each have a multiplicity of partial cavities (plurality of cavities, [0025], Fig. 5; 40);
in the closed position, the partial cavities of the third injection mould half, together with corresponding partial cavities of the fourth injection mould half, form at least a multiplicity of different mould cavities corresponding to the multiplicity of injection mouldings to be produced (plurality of cavities, [0025], Fig. 5; 40), each of said cavities having an injection opening (each cavity has an opening to allow injection, Fig. 3; 40);

wherein moving the third and fourth injection-mold halves along the second motion axis brings the second outlet opening of the injection unit into fluid communication with each injection opening of each mold cavity (both openings are capable of being brought into fluid communication, Fig 3; 4b, 3b, 31).
The examiner notes that the claim is directed to an apparatus and an apparatus claim covers what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Regarding claim 4, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 3, and Hiromu further teaches that the injection unit has a plurality of mutually spaced second outlet openings (plurality of recessed grooves, [0024], Fig. 3; 31), wherein mutually adjacent second outlet openings have a first spacing with respect to one another in the direction of the second motion axis (groove outlets spaced in second direction, annotated Fig. B; R2 and 31);
the third injection mould half and the fourth injection mould half are designed in such a way that, in the closed position, they form a plurality of identically designed mould cavities (plurality of cavities, [0025], Fig. 5; 40) corresponding to the plurality of second outlet openings (mold cavities correspond to the second outlet openings, Fig 3; 40 and 31);

in a predetermined position of the third and fourth injection mould halves, the plurality of second outlet openings is in fluid communication with all the injection openings of the identically designed mould cavities (both openings are capable of being brought into fluid communication, Fig 3; 4b, 3b, 31).
Regarding claim 5, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claim 1 and Hiromu further teaches that the injection moulding machine has at least one first holding device (bolts, [0029], Fig. 4; 6c) for holding the first injection mould half;
the first holding device is traversable between a release position (untightening the bolt, Fig. 4; 6c) and a fixing position (tightening the bolt, [0029], Fig. 4; 6c);
in its release position, the first injection mould half is movable along the second motion axis by a distance that separates injection openings of adjacent mold (mold is movable in second direction when not bolted in, annotated Fig. B; R2; Leunig in the combination teaches cleanly and completely terminating passage of the molding material by traversing the mold relative to the injection opening, Col. 2 lines 66-68); and
in its fixing position, the first holding device blocks movement of the first injection mould half along the second motion axis (mold cannot move while bolted in, annotated Fig. B; R2).

Regarding claim 6, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claim 1, but Hiromu does not teach the at least one second holding device for holding the second mold half.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bolt in the second mold half in the same manner as the first mold half disclosed by Hiromu, since it has been held that applying a known technique to a known device ready for improvement to yield predictable results involves only routine skill in the art. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to allow the second mold half to be movable with the first mold half as well as allowing the second mold half to be replaceable.
Regarding claim 7, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 3, and Hiromu further teaches that the injection moulding machine has at least one third holding device (bolts, [0029], Fig. 4; 6c) for holding the third injection mould half;
the third holding device is traversable between a release position (untightening the bolt, Fig. 4; 6c) and a fixing position (tightening the bolt, [0029], Fig. 4; 6c);

the third holding device blocks a movement of the third injection mould half along the second motion axis in the fixing position of the third holding device (mold cannot move while bolted in, annotated Fig. B; R2).
Regarding claim 8, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 3, but Hiromu does not teach the at least one fourth holding device for holding the fourth mold half.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bolt in the fourth mold half in the same manner as the third mold half disclosed by Hiromu, since it has been held that applying a known technique to a known device ready for improvement to yield predictable results involves only routine skill in the art. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to allow the fourth mold half to be movable with the third mold half as well as allowing the fourth mold half to be replaceable.
Regarding claims 9-11, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 2, and Hiromu further teaches all the limitations of claims 9-11 (see rejection of claims 3, 4, and 5, respectively).
Regarding claims 12 and 13, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1, 2, and 9-11, and Hiromu further teaches the third holding device for holding the third mold (see rejection of claim 7).  Hiromu does not 
Regarding claim 15, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 2, and Hiromu in the combination further teaches wherein said injection unit is configured to produce different injection mouldings (multiple mold cavities provided by all the different mold halves, which allow the injection unit to produce different moldings even if they are not different shapes/sizes, resin supplied to molds through plurality of recessed grooves 31, [0024], Fig. 3).
The examiner notes that the recitation “as a result of which a pause in production time that arises from changing production from a first injection molding to a second injection molding is avoided, thereby avoiding removal and replacement of said injection-mold halves for enabling production of different injection mouldings” does not further impart any structural limitations as this recitation explains the intended result of the operation of the device. 
Regarding claim 16, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 2, and Hiromu in the combination further teaches wherein bringing said first outlet openings into said predetermined position causes said first outlet openings to lose fluid communication with injection openings of mould cavities other than said identically-designed mould cavities (both the mold cavity openings and outlet openings are in fluid communication with each other, Fig 3; 4b, 3b, 31). 
The examiner notes that claims 1 and 2 do not require non-identically designed mold cavities, so all the mold cavities are identical and do no lose fluid communication with the outlet openings. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromu (JPH0872103), hereinafter Hiromu, Leunig (US Patent No. 3,871,806), hereinafter Leunig, and Seta (JPH08164543), hereinafter Seta, as applied to claim 1, and in further view of Tsai (US 2002/0110618), hereinafter Tsai.
Regarding claim 17, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 5, but does not teach the first holding device is traversable along a third direction.
However, Tsai teaches a toggle mechanism 40 holds the mold 21 against the injecting nozzle 11a ([0017]-[0023], Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the toggle mechanism disclosed by Tsai as the holding device disclosed by Hiromu in the R3 direction since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to hold the opening of the mold tightly in contact with the nozzle to prevent leakage, as suggested by Tsai ([0007] and [0024]).
The examiner notes that this modification would use the toggle mechanism to hold the mold halves in the third direction against the injection outlet opening in order to prevent leakage, and therefore, would also be traversable along the third direction. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromu (JPH0872103), hereinafter Hiromu, Leunig (US Patent No. 3,871,806), hereinafter Leunig, and Seta (JPH08164543), hereinafter Seta, as applied to claims 1 and 5, and in further view of Morita (US Patent No. 4,705,445), hereinafter Morita.
Regarding claim 18, the combination of Hiromu, Leunig, and Seta teaches all the limitations of claims 1 and 5, but does not teach wherein the first holding device comprises a rack-like lateral edge extending along the second motion axis and facing away from the injection openings, wherein the lateral edge of the first holding device engages a corresponding rack-like lateral of edge of said first injection-mould half.
However, Morita teaches a mold 5 being transported to a molding machine 3 along a rail way 2 (Cols. 4-5, Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the mold transporting rail way system of Morita in the apparatus of Hiromu, Leunig, and Seta since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide an improved apparatus for exchanging molds for a molding machine and creating an automatic operation of the arrangement, as suggested by Morita (Col. 2, lines 27-33).
The examiner notes that this railway would run along the lateral edge of the injection mold half in the second motion axis, as the rail way 2 of Morita runs in the corresponding direction relative to the mold 3 (Fig. 1).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748